                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JAMES CARL KELLY,                                    Case No. 19-cv-03806-SI
                                   8                     Plaintiff,
                                                                                              ORDER OF TRANSFER
                                   9              v.
                                                                                              Re: Dkt. No. 1
                                  10     C. WOOD, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          James Carl Kelly filed this civil rights action under 42 U.S.C. § 1983, complaining of events

                                  15   or omissions that occurred primarily at the California State Prison – Los Angeles County. Los

                                  16   Angeles County is within the venue of the Central District of California. All but one of the

                                  17   defendants work at that prison in Los Angeles County and apparently reside in the Central District

                                  18   of California. The last defendant allegedly examined Plaintiff more than fifteen years ago at the

                                  19   California Medical Facility - Vacaville in Solano County, which is located within the venue of the

                                  20   Eastern District of California; that defendant apparently resides in the Eastern District of California.

                                  21   No defendant is alleged to reside in, and none of the events or omissions giving rise to the complaint

                                  22   occurred in, the Northern District of California. Venue therefore would be proper in the Central

                                  23   District or the Eastern District, but not in the Northern District of California. See 28 U.S.C.

                                  24   § 1391(b). Given that the vast majority of the events and omissions occurred at a prison within the

                                  25   venue of the Central District of California and all but one defendant appears to reside in that district,

                                  26   the court chooses to transfer the action to that district rather than the Eastern District of California.

                                  27   Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  28   TRANSFERRED to the United States District Court for the Central District of California. The
                                   1   receiving court will address the several motions filed by plaintiff. The clerk shall transfer this

                                   2   matter.

                                   3             IT IS SO ORDERED.

                                   4   Dated: July 18, 2019

                                   5                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
